UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA



 SUSAN SELTZER,

                        Petitioner,                   Civil Action No. 21-2093 (JMC)

                        v.

 GARY GENSLER ET AL.,

                        Respondents.


                                              ORDER

       Before the Court is Respondents’ Motion to Stay, ECF 15, in which Respondents ask that

the Court stay discovery and related activities (including the scheduling of disclosures and timing

of discovery) pending the Court’s resolution of Respondents’ Motion to Dismiss, ECF 14.

       “[T]he decision whether to stay discovery is committed to the sound discretion of the

district court judge.” White v. Fraternal Ord. of Police, 909 F.2d 512, 517 (D.C. Cir. 1990)

(citations omitted). Courts in this District have often stayed discovery when, as here, “a motion

that would be thoroughly dispositive of the claims in the Complaint is pending.” Loumiet v. United

States, 225 F. Supp. 3d 79, 82 (D.D.C. 2016) (citations and internal quotation marks omitted).

Indeed, it is “well settled” that discovery is generally inappropriate in that scenario. Id. (citation

and internal quotation marks omitted).

       Given the pending Motion to Dismiss, the Court concludes that a stay of discovery is

warranted to preserve both the Court’s and the Parties’ time, effort, and other resources. See Sai v.

Dep’t of Homeland Sec., 99 F. Supp. 3d 50, 58 (D.D.C. 2015). Though Petitioner Susan Seltzer

asserts that “[i]mmediate discovery is critical to protect [her] from further harm (defamation),”


                                                  1
ECF 21 at 7, she does not actually specify how delaying discovery until the Court resolves the

recently briefed Motion to Dismiss—which may determine whether any discovery is necessary in

this case—will prejudice her, and the Court does not believe that prejudice will result.

       Accordingly, it is hereby ORDERED that Respondents’ Motion to Stay, ECF 15, is

GRANTED.

       SO ORDERED.

       DATE: February 16, 2022




                                                             Jia M. Cobb
                                                             U.S. District Court Judge




                                                 2